Citation Nr: 0702382	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-24 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the third metatarsal of the right 
foot.

2.  Entitlement to service connection for a right leg 
condition claimed as secondary to service-connected residuals 
of a fracture of the third metatarsal of the right foot.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April to August 1965, 
with additional periods of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an increased rating for 
residuals of a fracture of the third metatarsal of the right 
foot and denied secondary service connection for a right leg 
condition.  The petition to reopen a claim for service 
connection for schizophrenia arises from a December 2004 
rating decision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the third metatarsal of the right foot have been 
manifested by "moderate" malunion of the metatarsal. 

2.  The veteran has no diagnosed disability resulting in a 
right leg condition.

3.  An unappealed March 1995 rating decision denied service 
connection for a nervous condition, to include schizophrenia, 
finding, in essence, that there was no evidence of inservice 
incurrence or aggravation of the disability.

4.  In a January 1997 decision, the RO declined to reopen the 
claim finding no new and material evidence, which was 
confirmed by a June 1998 Board decision.  The veteran did not 
appeal the Board's decision, making it the last final 
decision.

5.  Evidence received since the June 1998 Board decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether schizophrenia was incurred or aggravated in service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of a fracture of the third metatarsal of the 
right foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5283 (2006).

2.  A right leg condition was not caused or aggravated by a 
service connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.310 
(2006).

3.  The June 1998 Board decision, denying the claim of 
service connection for schizophrenia, is final.  38 U.S.C.A. 
§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

4.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for schizophrenia; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran is currently rated as 10 percent disabled under 
Diagnostic Code (DC) 5283, for tarsal and metatarsal malunion 
or nonunion.  See 38 C.F.R. § 4.71a.  "Moderate" malunion 
or nonunion of the tarsal or metatarsal bones warrant a 10 
percent disability evaluation.  A 20 percent evaluation 
requires "moderately severe" malunion or nonunion.  A 30 
percent evaluation requires "severe" malunion or nonunion.

The Board notes that words such as "moderate," "moderately 
severe" and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2006). 

The veteran has undergone two examinations during the course 
of this claim to assess the level of functioning in his right 
foot.  The first was an April 2003 VA examination.  The 
examiner noted that the veteran walked normally, without aids 
or assistance.  Examination of the right foot showed no pain, 
soreness or tenderness to palpation, no swelling, deformity, 
or redness.  Full range of motion in all toes and in the 
ankle were noted.  No other pathology could be found.  No 
abnormalities were noted at the examination.  VA treatment 
records from 2003 show that the veteran was using an orthotic 
insert in his right shoe.


The veteran's second VA examination was in August 2005.  The 
examiner found that the veteran walked normally.  He had an 
orthotic insert in his right shoe.  There was a little 
residual tenderness over the third metatarsal.  No swelling 
or deformity was noted.  The examiner did not find edema, 
instability, weakness, or tenderness other than as mentioned.  
The examiner noted that the veteran can toe and heel walk.  
There was no hammering, clawing or other toe deformity.  The 
examiner did note that there was increased aching, pain, 
soreness, tenderness and fatiguability on repetitious use.  
The examiner did not note any loss of range of motion and 
stated that any change in range would be speculative.  

There is evidence of record showing that the veteran 
experiences foot pain at the distal end of his foot, the arch 
and Achilles' tendon in January 2005.  The August 2005 
examiner noted that while the pain could not be separated, 
the source was a different etiology than the metatarsal 
fracture.  The Board notes that there is no additional 
functional loss, even if these symptoms are taken into 
account.  

The Board finds that the veteran's symptoms do not rise to 
the level of "moderately severe" or "severe."  The veteran 
retains complete range of motion and has no altered gait or 
stance.  The disability appears with repetitious use, but 
there is no evidence of abnormal use or favoring of the right 
foot more than the other.  The criteria for a higher rating 
under DC 5283 are not met.  

Periodic x-rays of the veteran's right foot, most recently in 
May 2004, show the presence of arthritis in the veteran's 
toes.  As noted above, the medical evidence of record does 
not document toe or ankle limitation of motion.  A rating for 
arthritis can also be assigned based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59, which states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Since the veteran 
already receives the minimum compensable rating for his 
disorder, a higher or additional rating is not appropriate.  
Id.  


The veteran was diagnosed with Freiburg's disease of the 4th 
metatarsal head of the right foot and bilateral pes planus in 
September 2004.  Freiburg's disease is a disease of the 
metatarsal bone, with thickening of its shaft and changes 
about its articular head, characterized by pain in the 
metatarsophalangeal joint on walking or standing.  See 
Dorland's Illustrated Medical Dictionary 537, 739 (30th ed. 
2003).  A podiatrist offered this diagnosis on the basis of 
the May 2004 x-rays mentioned above.  The podiatrist 
diagnosed pes planus in a May 2004 treatment note.  The 
subsequent August 2005 VA examination report did not mention 
either of them.  

Regardless of whether the veteran has either of these 
conditions, a higher or additional rating is not warranted.  
Freiburg's disease does not have a DC dedicated to it.  
Acquired flatfoot (pes planus) is rated under DC 5276, 
requiring at least moderate symptoms with inward bowing of 
the Achilles' tendon and weight bearing line over or medial 
to the great toe.  There is no evidence of record that either 
of these occur.  The veteran's examinations show that he 
walks normally, with no alteration in stance.  On this 
record, the veteran's symptoms include pain and increased 
aching, pain, soreness, tenderness and fatiguability on 
repetitious use, for which he received a 10 percent rating.  
To assign another compensable rating would violate the anti-
pyramiding rule set out above.  See 38 C.F.R. § 4.14.  

The VA Rating Schedule provides other Diagnostic Codes for 
rating foot disability, to include diagnostic codes for 
bilateral weak foot (DC 5277); claw foot (DC 5278); anterior 
metatarsalgia (Morton's disease) (DC 5279); hallux valgus (DC 
5280); hallux rigidus (DC 5281); and hammer toe (DC 5282).  
None of these conditions are shown on the record.  

In short, the Board finds that the veteran's residuals of a 
fracture of the third metatarsal of the right foot are 
manifested by "moderate" disability under DC 5283.  
Independent ratings for arthritis, Freiburg's disease and pes 
planus are not appropriate.  No other DC is applicable.  
Therefore, the Board concludes that the criteria for a higher 
rating have not been met.  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of a fracture of the third 
metatarsal of the right foot.  See Gilbert, 1 Vet. App. at 
53.


II.  Secondary Service Connection

The veteran contends that his service connected residuals of 
a metatarsal fracture has contributed to the development of a 
right leg condition.  The veteran seeks secondary service 
connection.

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

At the April 2003 VA examination mentioned above, the 
examiner could find no evidence of a right leg "deformity or 
abnormality."  The August 2005 examination addressed the 
additional arch and Achilles' tendon pain that the veteran 
experienced and found that it was not related to the service 
connected disability.  In May 2004, a decrease in the ankle 
brachial index (ABI) was noted.  This index compares systolic 
blood pressure.  No disorder has ever been diagnosed in 
relation to this, nor has it ever been noted again.  It was 
indicated in a March 2005 treatment note that ABI was within 
normal limits.  The veteran's records do show a March 2004 
treatment for cramping in his right leg, but that resolved 
without residual, as shown by the January 2005 treatment 
note.  

The veteran's representative has argued that the additional 
arch and Achilles' tendon pain mentioned above should be 
sufficient grounds to grant the right leg service connection 
claim; however, there is no medical evidence establishing a 
link between the arch and Achilles' tendon pain to the 
veteran's service connected disability.  As the pain could 
not be separated from his service connected disability, it 
has been previously considered during the rating process.  An 
additional service connected disability would be 
inappropriate without a distinct diagnosis.  See Allen, 
supra.  

The Board also notes that the veteran has attempted to get a 
variety of supposed disorders of the right leg service 
connected as secondary to his fracture residuals.  In each 
instance, there has been no evidence of a right leg disorder 
over the years.  The veteran has not submitted other medical 
evidence which shows a right leg disorder or symptomatology 
of a right leg disorder.  The Board finds that the 
preponderance of the evidence shows that the veteran has no 
current disability of the right leg.  Accordingly, the claim 
must fail.  See Allen, supra.  

III.  New and Material

The veteran contends that his schizophrenia first manifested 
during service.  The veteran brought a claim for service 
connection for a nervous condition, which included 
schizophrenia, in November 1994.  He was denied by a rating 
decision of the RO in March 1995, finding essentially that 
there was no evidence of inservice incurrence or aggravation 
of his schizophrenia, nor did the disorder manifest within 
one year of service.  The veteran did not appeal the March 
1995 denial.  That decision is final.  38 U.S.C.A. §§ 7104, 
7105.  The veteran initiated a petition to reopen the claim 
in March 1996.  The petition was denied by the RO in January 
1997.  The veteran appealed and was denied by a June 1998 
decision of the Board.  That decision is also final.  38 
U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and schizophrenia becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

As the previous denial of service connection was premised on 
a finding that the veteran's schizophrenia was not incurred 
or aggravated by service and did not manifest within one 
year, for evidence to be new and material in this matter, 
(i.e., relating to an unestablished fact necessary to 
substantiate the claim, and raising a reasonable possibility 
of substantiating the claim), it would have to tend to show 
that the veteran's schizophrenia was incurred or aggravated 
by service or manifested within one year of service.  

The RO received the veteran's Social Security Administration 
records, which showed that he began receiving disability 
payments in 1983.  That agency concluded that the disability 
began March 1981.  Included in the file were assessments of 
the veteran done in 1981 and 1983.  While the examiners 
described the veteran's disability in length, they did not 
give an indication of the onset of his schizophrenia.  The 
files also included the records of an inpatient admission of 
the veteran's at the Timken Hospital in August 1973.  The 
discharge summarized the veteran's medical history, and 
included a note that the "time illness started" was eight 
months earlier.  The remainder of the Social Security records 
was comprised of more recent treatment notes, which again did 
not address the question of onset. These notes consistently 
showed the veteran dated his symptoms and first psychiatric 
treatment back to 1973.  An April 1990 psychological/social 
history report showed that the examiner questioned the 
veteran whether he had received psychiatric treatment during 
service, and he responded that he had not.

The veteran also requested that his current VA treatment 
records be associated with the file.  These also do not 
address the question of onset.  In short, the evidence 
submitted on the claim shows that, as of August 1973, the 
veteran's schizophrenia had manifested.  While new, these 
records do not show that the veteran's schizophrenia 
manifested during or within one year of service.  At best, 
they show manifestation eight years after service.  There are 
no further records identified by the veteran as available to 
bridge the remaining gap to service or the presumptive 
period.  

The Board finds that the evidence received since 1998, while 
relating to an unestablished fact necessary to substantiate 
the claim, does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the evidence is not 
material.  The appeal to reopen the veteran's claim for 
service connection for schizophrenia is denied.

IV.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's increased 
rating and service connection claims, a letter dated in 
February 2003 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  Similarly, a September 2004 letter fully satisfied 
the duty to notify provisions prior to adjudication of the 
petition to reopen the claim for schizophrenia.  The 
September 2004 letter notified the veteran of the requirement 
of new and material evidence and of the grounds for his prior 
denial; as such, the Board concludes that no further notice 
is needed on the petition to reopen.  Kent v. Nicholson, 20 
Vet. App. 1 (2006). 


The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2003 and September 2004 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the RO assigned the 10 disability 
rating at issue here for the veteran's service-connected 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran's Social 
Security records have been associated with the file.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate examination for 
his right foot and leg in April 2003.  He received a second 
examination for his right foot in August 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
Further examination or opinion is not needed on the right leg 
condition claim because, at a minimum, there is no persuasive 
and competent evidence that the claimed condition exists.  
This is discussed in more detail above.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The April 2003 
and August 2005 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

The RO did not provide the veteran with an examination for 
his petition to reopen.  Examinations in such claims are not 
required.  38 C.F.R. § 3.159.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the third metatarsal of the right foot is 
denied.

Entitlement to service connection for a right leg condition 
claimed as secondary to service-connected residuals of a 
fracture of the third metatarsal of the right foot is denied.

The appeal to reopen the claim for service connection for 
schizophrenia is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


